DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                MARYANN GRAU and STEVEN A. GRAU,
                          Appellants,

                                    v.

               US BANK TRUST NATIONAL ASSOCIATION,
              AS TRUSTEE OF THE TIKI SERIES III TRUST
                             Appellee.

                              No. 4D21-2430

                         [September 1, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Gary L. Sweet, Judge; L.T. Case No. 432019CA000565.

  Jessica M. Vanvalkenburgh of McCarthy, Summers, Wood, Norman,
Melby & Schultz, P.A., Stuart, for appellants.

   Harris S. Howard and Evan R. Raymond of Howard Law Group, Boca
Raton, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.